DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Below is the Final Action on the Merits for claims 1 and 4 – 8.  Claims 2 – 3 have been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 1 and 6 – 8 are rejected under 35 U.S.C. 1103 as being unpatentable over Zhang (CN 107007213 A; citing from Zhang also published as U.S. Patent Publication No. 2019/0254495 A1) in view of Zhu (WO 2019 056997 A1).
Regarding Independent Claim 1, Zhang teaches an automatic cleaning storage base (cleaning basin; Fig. 7) for an electric mop (Fig. 10), the electric mop has a rotatable cleaning roller (roller, 10), wherein the automatic cleaning storage base (cleaning basin; Fig. 7) comprises a casing member (basin body, 46) a cleaning tank (cleaning chamber, 48) is formed in an upper surface (Annotated Fig. 9 – upper portion) of the casing member (46), a decontamination assembly for scrubbing the rotatable cleaning roller (Paragraph [0039]) is disposed in the cleaning tank (48), and the casing member (46) is provided with a drainage system for discharging sewage (Paragraph [0039]), wherein the drainage system comprises a drain valve (inlet solenoid valve, 29), an water inlet end (inlet end of 29) of the drain valve (29) is connected into the cleaning tank (48; Fig. 9), and a water outlet end (outlet end of 29; Fig. 8) of the drain valve (29) is connected to the outside of the casing member (46; Fig. 8).  

    PNG
    media_image1.png
    460
    595
    media_image1.png
    Greyscale


Zhu, however, teaches the decontamination assembly (Fig. 3) comprises a squeezing scraper strip (3), and the squeezing scraper strip (3) is disposed at an edge (via bracket, 6) of the cleaning tank (2) for scrubbing the rotatable cleaning roller (12), the sewage attached to the rotatable roller (12) is squeezed out due to the squeezing by the squeezing scraper strip (3; Paragraph [0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the case of Zhang to further include the decontamination assembly comprises a squeezing scraper strip, and the squeezing scraper strip  is disposed at an edge of the cleaning tank for scrubbing the rotatable cleaning roller, the sewage attached to the rotatable roller is squeezed out due to the squeezing by the squeezing scraper strip, as taught by Zhu, to prove a device that can efficiently clean the roller and prevent debris from being redeposited on the cleaned surface.  
Regarding Claim 6, Zhang, as modified, teaches the automatic cleaning storage base for an electric mop (Fig. 10), wherein a water outlet end of the drain valve (29) is connected with a drain pipe (inlet solenoid valve is designed as a pipe; Fig. 9), and the drain pipe (Fig. 9) is connected to the outside of the casing member (46; Fig. 8).  
Regarding Claim 7, Zhang, as modified, teaches the automatic cleaning storage base for an electric mop (Fig. 10), wherein the cleaning tank (48) is formed by recessing the upper portion (Annotated Fig. 9) of the casing member (46), and the casing member (46) is bent to form a cavity below (cavity of tank, 48; Annotated Fig. 9).  
Regarding Claim 8, Zhang, as modified, teaches the automatic cleaning storage base for an electric mop (Fig. 10), wherein the bottom surface (Annotated Fig. 9) of the cleaning tank (48) is an inclined surface (Annotated Fig. 9).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 107007213 A; citing from Zhang also published as U.S. Patent Publication No. 2019/0254495 A1) in view of Zhu (WO 2019 056997 A1) and Treacy (U.S. Patent Publication No. 2009/0052974 A1).
Regarding Claim 4, Zhang, as modified, teaches all of the elements of claim 1 as discussed above.
Zhang teaches the automatic cleaning storage base for an electric mop (Fig. 10), having a button (self-cleaning button, 4) for starting the drain valve (drain solenoid valve, 31) disposed on the electric mop.
Zhang does not teach a button disposed on the casing member.
Treacy, however, teaches a button (user operable valve, 112; Paragraph [0020]) disposed on the casing member (The apparatus of Treacy and cleaning basin of Zhang are analogous art in that they both are devices configured to receive a mop device; providing cleaning means and further providing draining means).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the case of Zhang to include a button disposed on the casing member, as taught by Treacy, to provide a means for draining and or cleaning the basin in the event that residue is left behind after the mop has been removed, thus preventing unwanted smells from developing.
Regarding Claim 5, Zhang, as modified, teaches all of the elements of claim 4 as discussed above.
Zhang does not teach the automatic cleaning storage base for an electric mop wherein a return spring for returning the button is further disposed between the button and the casing member. 
Treacy, however, teaches a return spring (Paragraph [0020]) for returning the button (112) is further disposed between the button (112) and the casing member (100). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the case of Zhang to include a return spring for returning the button is further disposed between the button and the casing member, as taught by Treacy, to provide a means for closing the drain valve and preventing leaking of the valve.
Response to Arguments
Applicant's arguments filed March 15, 2021 with respects to rejected claims 1 – 8 under 35 U.S.C. 102 and 103 have been fully considered and they are persuasive; therefore the rejection has been withdrawn.
Although Zhang teaches an automatic cleaning storage base, the reference fails to teach a squeezing scraper for scrubbing the rotatable cleaning roller as required by amended claim 1.
Applicant's arguments filed March 15, 2021 with respects to amended claims 1 and 4 – 8 have been fully considered, however, after further consideration and in view of the amendment presented, a new grounds of rejection is made in view of Zhu. Zhang remains applicable to teaching certain structural limitations of the instant application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723